                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RENEE TERESA GOELLNER-                      :   CIVIL ACTION NO. 1:19-CV-244
GRANT, KYLE D. GRANT, and                   :
ALEXANDER GOELLNER,                         :   (Chief Judge Conner)
                                            :
                    Plaintiffs              :
                                            :
             v.                             :
                                            :
JLG INDUSTRIES, INC.,                       :
                                            :
                    Defendant               :

                                       ORDER

      AND NOW, this 5th day of November, 2019, upon consideration of

defendant’s motion (Doc. 40) for summary judgment, and the parties’ respective

briefs in support of and opposition thereto, (Docs. 42, 45, 46), and for the reasons set

forth in the accompanying memorandum, it is hereby ORDERED that:

      1.     Defendant’s motion (Doc. 40) for summary judgment on statute-of-
             limitations grounds is GRANTED.

      2.     The Clerk of Court is directed to enter judgment in favor of defendant
             and against plaintiffs.

      3.     The Clerk of Court shall thereafter close this case.




                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania
